DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gell et al. (US 2014/0155043 A1), hereinafter referred to as D1.
Regarding claims 1, 9, and 17, D1 discloses application quality management in a wireless communication system, which comprises:
storing, by a wireless station of a radio access network, data including a parameter indicating whether a first bandwidth that is below an application bandwidth is permitted during an application session associated with an application (Referring to Figures 4-6 and 9, access node, of the wireless communication network, performing packet inspection regarding applications associated with the terminal node and application server.  See paragraphs 0039, 0055-0059.);
performing, by the wireless station, packet inspection for traffic of the application associated with an end device (Referring to Figures 4-6, the APP-agent 470, of the access node, determines the system resources associated with an application are met or can be improved (satisfied) through communication with the resource control module.  See paragraphs 0053, 0067, 0068, and 0160.);
determining, by the wireless station, that the application is not satisfied (Referring to Figures 4-6 and 10, QoE manager, which can be allocated to the access node, determines whether the service needs of a stream/application are being met or below the agreed rate (bandwidth) and the necessary mitigation options when the service is below the threshold (not satisfied), by either monitoring service or dropping packets.  See paragraphs 0160-0162, 0265, and 0275-0277.);
determining, by the wireless station, that the application bandwidth is not satisfied (Referring to Figures 4-6 and 10, mitigating by dropping packets for the stream/application when service is not met or below the designated metric threshold.  See paragraphs 0160-00162, and 0276-0280.); and
determining, by the wireless station, whether to drop the inspected traffic or schedule a transmission of the inspected traffic based on the parameter (Referring to Figures 4-6 and 10, scheduling, by the access node, the data traffic, which has been inspected, for transmission.  See paragraphs 0055-0060.)

Regarding claims 2, 10, and 18, D1 discloses dropping, by the wireless station, the inspected traffic when the first bandwidth is not permitted (Referring to Figures 4-6 and 10, mitigating by dropping packets for the stream/application when service is not met or below the designated metric threshold.  See paragraphs 0160-00162, and 0276-0280.)

Regarding claims 3 and 11, D1 discloses wherein the application bandwidth indicates a maximum allowable bandwidth to be allocated for the application (Referring to Figures 9 and 10, maximum bit rate that a terminal node may acquire is limited associated with an application.  See paragraphs 0136 and 0186.)

Regarding claims 4, 12, and 19, D1 discloses enforcing, by the wireless station, a maximum bandwidth for the end device, wherein the maximum bandwidth pertains to guaranteed bit rate (GBR) bearers and non-GBR bearers (Referring to Figures 9 and 10, maximum bit rate that a terminal node may acquire is limited, pertaining to GBR and non-GBR bearers.  See paragraphs 0136 and 0186.)

Regarding claims 5, 13, and 20, D1 discloses scheduling, by the wireless station, the transmission of the inspected traffic when the first bandwidth is permitted (Referring to Figures 4-6, scheduler module 430 may also inform the resource control module 480 of congestion occurring on the communication link or statistics relating to congestion monitoring (for example, buffer occupancy and egress rates), and scheduling transmission according to bandwidth.  See paragraph 0058.)

Regarding claims 6, 14, and 19, D1 discloses wherein the application bandwidth indicates a bandwidth value that provides a minimum grade of service for the application (Referring to Figure 6, minimum bandwidth for an application that provides a minimum level of service.  See paragraph 0117.)

Regarding claims 7 and 15, D1 discloses wherein the wireless station is an evolved Node B or a next generation Node B (Referring to Figure 2, eNodeB.)

Regarding claims 8 and 16, D1 discloses comparing, by the wireless station, the application bandwidth to a bandwidth associated with the inspected traffic (Referring to Figures 4-6, the packet inspection module 429 may also detect applications and provide application information, such as application class, specific application, data rates (bandwidth associated with the inspected traffic), and durations, to the resource control module 480. The packet inspection module 429 may receive admission control response information and aid in implementing the admission control response, such as blocking packets for a particular connection or session.  See paragraph 0059.)

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 2, and 8, see below and rejection for corresponding claims, of U.S. Patent No. 11337106 B2. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
Application Claims
Patent Claims
1. A method comprising: storing, by a wireless station of a radio access network, data including a parameter indicating whether a first bandwidth that is below an application bandwidth is permitted during an application session associated with an application; performing, by the wireless station, packet inspection for traffic of the application associated with an end device; determining, by the wireless station, that the application bandwidth is not satisfied; and determining, by the wireless station, whether to drop the inspected traffic or schedule a transmission of the inspected traffic based on the parameter.
2. The method of claim 1, further comprising: dropping, by the wireless station, the inspected traffic when the first bandwidth is not permitted.
3. The method of claim 1, wherein the application bandwidth indicates a maximum allowable bandwidth to be allocated for the application.
5. The method of claim 1, further comprising: scheduling, by the wireless station, the transmission of the inspected traffic when the first bandwidth is permitted.


4. The method of claim 1, wherein the data includes a maximum bandwidth, and the method further comprising: enforcing, by the wireless station, a maximum bandwidth for the end device, wherein the maximum bandwidth pertains to guaranteed bit rate (GBR) bearers and non-GBR bearers.

6. The method of claim 1, wherein the application bandwidth indicates a bandwidth value that provides a minimum grade of service for the application.

7. The method of claim 1, wherein the wireless station is an evolved Node B or a next generation Node B.





8. The method of claim 1, wherein determining that the application bandwidth is not satisfied further comprises: comparing, by the wireless station, the application bandwidth to a bandwidth associated with the inspected traffic.


1. A method comprising: storing, by a wireless station of a radio access network prior to an establishment of an application session of an application for an end device, data including a maximum bandwidth for the end device, an application bandwidth for the application, and a parameter indicating whether a first bandwidth that is below the application bandwidth is permitted during the application session of the application; performing, by the wireless station of a radio access network during the application session with the end device, packet inspection for traffic of the application associated with the end device connected to the wireless station; determining, by the wireless station based on the performing, whether the application bandwidth for the application is satisfied; determining, by the wireless station when the application bandwidth is not satisfied, whether the first bandwidth below the application bandwidth is permitted based on the parameter; dropping, by the wireless station when the first bandwidth is not permitted, the inspected traffic; and scheduling, by the wireless station when the first bandwidth is permitted, the inspected traffic for transmission.

4. The method of claim 1, further comprising: enforcing, by the wireless station, the maximum bandwidth for the end device, wherein the maximum bandwidth pertains to guaranteed bit rate (GBR) bearers and non-GBR bearers.


7. The method of claim 1, wherein the application bandwidth indicates a bandwidth value that provides a minimum grade of service for the application.

2. The method of claim 1, wherein the wireless station is an evolved Node B or a next generation Node B, and wherein the application bandwidth indicates a maximum allowable bandwidth to be allocated for the application for all end devices including the end device.

8. The method of claim 1, wherein determining whether the application bandwidth for the application is satisfied further comprises: comparing, by the wireless station, the application bandwidth to a bandwidth associated with the inspected traffic.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stanwood et al. (US 2013/0272121 A1) - optimizing system performance of capacity and spectrum constrained, multiple-access communication systems by using application-aware admission control are provided.
Belleschi (US 2020/0084669 A1) - radio network node receives from a wireless device (10) of the wireless devices, an indication in a buffer status report, wherein the indication indicates one or more QoS requirements or characteristics of a packet in a buffer associated to the buffer status report, wherein the one or more QoS requirements or characteristics comprise at least one of: reliability, latency, and data rate; and wherein the indication is associated with a logical channel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094. The examiner can normally be reached Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/            Primary Examiner, Art Unit 2462